founDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection to claim 14 is withdrawn in view of the amendments to claim 14.
Examiner acknowledges the amendments to the claims received on 1/26/2021 have been entered, and that no new matter has been added.
Response to Arguments
Argument 1: Applicant argues on page 7-9 in the filing on 1/26/2021 that the cited prior art does not teach the amended portions of claim 1.  

Response to Argument 1: Argument 1 is moot in view of new grounds of rejection.  The scope of the amendment has changed, however the existing art has been maintained.  Respectfully, Renaudie, Karmarkar, and Yehezkel teach “capturing, responsive to receiving the input, an image…” and “including the association and the respective assigned weights in a content index,” and “processing the content index to identify the first textual content element or the second textual content element include textual content that corresponds to textual content of the textual search element,” and “the search results organized based on the respective assigned weights of textual content elements that match the textual content of the textual search element.”  Renaudie teaches “capturing, responsive to receiving the input, an image…” with a user input (voice control or button press) to capture an image displayed on the user interface [Renaudie 0062].  Karmarkar teaches “including the association and the respective assigned weights in a content index,” by storing attributes of text (association) and ranking data (weights) in a database [Karmarkar 0048, 0027].  Yehezkel teaches “processing the content index to identify the first the search results organized based on the respective assigned weights of textual content elements that match the textual content of the textual search element,” by retrieving a list of images as search results of terms [Karmarkar 0051].  The search results are sorted, or organized, by document score, which is based on weighted attributes, which include eye gaze duration [Karmarkar 0053].  See rejection below for more details.  
This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 1/26/2021 is moot in view of new grounds of rejection.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.

Claim Objections
Claims 14 and 19 are objected to because of the following informalities: typographical errors.  Claim 14, line 3 recites “directed to a first region plurality of regions of a of a user interface.”  Claim 19 line 5 recites the same.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-8, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renaudie et al., Patent Application Publication number US 20150317569 A1, (hereinafter “Renaudie”), in view of Karmarkar et al., Patent Application Publication Number US 20130054622 A1 (hereinafter “Karmarkar”), in further view of Yehezkel et al., Patent Number US 9697237 B2 (hereinafter “Yehezkel”).
Claim 1:  Renaudie teaches “A system comprising (i.e. data processing system [Renaudie 0024]): 
a processing device (i.e. a central processing unit [Renaudie 0028]); 
and a memory coupled to the processing device and storing instructions (i.e. one or more microprocessors coupled to a memory [Renaudie 0028]) that, when executed by the processing device, cause the system to perform operations comprising: 
receiving an input from a tracking component (i.e. by activating wearable device either by voice control or by a physical touch of some button/sensor [Renaudie 0062]), the input indicating that one or more eyes of the user are directed to a first region of a plurality of regions of a user interface (i.e. a user having smart glasses… and may notice in his or her immediate surroundings… depicting one or more famous places in the world… the wearable device may capture a "visual scene" representative of the user's current focus, causing a digital image to be captured [Renaudie 0062, Fig. 4] note: Fig. 4 shows user viewing three regions, one of which is the user’s current focus) displayed on a display device (i.e. visualization module 68 may be used to interact with a visual display for the device, e.g., a heads-up or augmented reality display in the case of smart glasses [Renaudie 0045, Fig.2 element 68]), the first region including a plurality of textual content elements (Renaudie Fig. 5 shows the captured scene having multiple content elements 312a-314c including text elements 314a-c); 
capturing, responsive to receiving the input (i.e. activating wearable device 302 either by voice control (e.g. Say "OK, travel there next month" to the wearable device) or by a physical touch of some button/sensor on the surface of the wearable device 302. At this moment, the wearable device may capture a "visual scene" representative of the user's current focus, causing a digital image to be captured [Renaudie 0062]), an image of the first region of the user interface as presented to a user on the display device (i.e. the wearable device may capture a "visual scene" representative of the user's current focus, causing a digital image to be captured [Renaudie 0062, Fig. 4], Fig. 5 illustrates a captured digital image [Renaudie 0063]); 
processing the image (i.e. text and image elements may be analyzed [Renaudie 0064]… FIG. 9 illustrates another visual scene represented by a captured image 340, including five image elements 342a-342e and three text elements 344a-344c [Renaudie 0087]) to identify a first textual content element (“Paris” Renaudie Fig. 9 element 344b) and a second textual content element (“Roma” Renaudie Fig. 9 element 344a) in the image (i.e. visual scene represented by a captured image 340, including five image elements 342a-342e and three text elements 344a-344c [Renaudie 0087]);…
associating the first textual content element and second textual content element with the image according to their respective textual content (i.e. visual elements may be associated with either an image/sub-scene [Renaudie 0065]);
storing, in relation to the user, the image as associated with the first textual content element and the second textual content element (i.e. visual elements database may be used to store captured images, extracted visual elements, analysis results… to develop user profile information for targeted marketing [Renaudie 0050]);”

we can also map the last limitation of presenting the image of the region of the user as a search result that is organized based on assigned wight.
Renaudie is silent regarding “assigning a first weight to the first textual content element based on a length of time the one or more eyes of the user are directed towards the first textual 
assigning a second weight to the second textual content element based on a length of time the one or more eyes of the user are directed towards the second textual content element compared to the length of time the one or more eyes of the user are directed towards the first textual content element;
including the association and the respective assigned weights in a content index;
receiving a search query from the user that includes a textual search element;…
the search results organized based on the respective assigned weights of textual content elements that match the textual content of the textual search element.”
Karmarkar teaches “assigning a first weight to the first textual content element (i.e. the attributes can also be ranked [Karmarkar 0025-0027]… attributes of text [Karmarkar 0049]) based on a length of time the one or more eyes of the user are directed towards the first textual content element (i.e. FIG. 5 illustrates the example webpage 400 with graphical representations of the user's eye-tracking data values… e.g. time of gaze duration for an element [Karmarkar 0048, Fig. 5]… a field of text with eye-tracking data being acquired at the level of each term [Karmarkar 0049] note: each word has a gaze duration.  Karmarkar Fig. 5 text “Brian Wilson” is a first textual element) compared to the length of time the one or more eyes of the user are directed towards the second textual content element (i.e. the attributes can also be ranked according to… eye-tracking data (e.g. length of fixation duration) [Karmarkar 0027] note: ranking by duration is a comparison of first and second element durations.  Karmarkar Fig. 5 “San Francisco” is a second textual element); 
assigning a second weight to the second textual content element (i.e. the attributes can also be ranked [Karmarkar 0027]… attributes of text [Karmarkar 0049]) based on a length of time the (i.e. FIG. 5 illustrates the example webpage 400 with graphical representations of the user's eye-tracking data values… e.g. time of gaze duration for an element [Karmarkar 0048, Fig. 5]… a field of text with eye-tracking data being acquired at the level of each term [Karmarkar 0049] note: each word has a gaze duration.  Karmarkar Fig. 5 “San Francisco” is a second textual element) compared to the length of time the one or more eyes of the user are directed towards the first textual content element (i.e. the attributes can also be ranked according to… eye-tracking data (e.g. length of fixation duration) [Karmarkar 0027] note: ranking by duration is a comparison of first and second element durations.  Karmarkar Fig. 5 text “Brian Wilson” is a first textual element);
including the association (i.e. attributes of elements 402 [image] and 404 [text] may be obtained, indexed and provided to a database [Karmarkar 0048]) and the respective assigned weights (i.e. The attributes (and metadata such as ranking data about the attributes) can be stored in a database such as a database that is accessible by a search engine server [Karmarkar 0027] note: ranking data used here are the eye gaze durations, which from above, include weighting) in a content index (i.e. database [Karmarkar 0027, 0048]);
receiving a search query from the user that includes a textual search element (i.e. a user may use an Internet search engine's webpage to perform an Internet image search for `Brian Wilson` [Karmarkar 0050]);…
the search results organized (i.e. search engine can determine that the user's present search terms `Brian Wilson` match an associated set of attribute terms. The search engine can then use these other terms to sort the search query results and present a list of images that are more relevant to the user's current state (i.e. an interest in Brian Wilson the pitcher) [Karmarkar 0051]) based on the respective assigned weights (i.e. attributes associated with a longer user gaze can receive a greater weight than attributes associated with a shorter user gaze… documents returned by the search can be scored based on the weighted attributes… returned documents can then be sorted according the document's score [Karmarkar 0053]… the database and/or an index of the database that includes the attributes (`Brian Wilson`, `beard`, `San Francisco`, `sweet`) of previously analyzed element of interest… search engine can then use these other terms to sort the search query results and present a list of images that are more relevant to the user's current state [Karmarkar 0051] note: from “assigning a first weight” and “assigning a second weight,” above, Karmarkar weighs and ranks eye gaze duration as attributes, including the text “San Francisco”) of textual content elements (Karmarkar Fig. 5 shows “San Francisco” is text) that match the textual content of the textual search element (i.e. search engine can determine that the user's present search terms `Brian Wilson` match an associated set of attribute terms. The search engine can then use these other terms to sort the search query results and present a list of images that are more relevant to the user's current state [Karmarkar 0051] note: using other terms, such as “San Francisco,” to sort search results implies that this term has also matched along with the search term “Brian Wilson”).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renaudie to include the feature of having the ability to add weighting of eye gaze time period, weight comparison, and results sorting, as disclosed by Karmarkar.
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to improve beyond existing methods of sorting other documents according to their relevance to a search query performed by a user [Karmarkar 0008].”
the first textual content element or the second textual content element include textual content that corresponds to textual content of the textual search element; and 
based on the processing: 
retrieving the image of the first region; and 
presenting the image of the first region of the user interface to the user via the display device as a search result of search results to the search query.”
Yehezkel teaches “receiving a search query from the user that includes a textual search element (i.e. to receive a search text that describes a search object [Yehezkel Col 25, lines 17-21]); 
processing the content index (i.e. search the image database [Yehezkel Col 25, lines 17-21] note: it is noted that the instant application’s content index contains images associated with text, and weighting of the text.  Yehezkel’s image database contains images associated with text (i.e. captured image and associated eye and/or tag information from the capture device 100, the server 300 stores the captured image in an image database, and adds any such received tag information to an index used by server 300 in locating images in the image database [Yehezkel Col 4, lines 47-51]… text or other types of tag information [Yehezkel Col 16, line 11]), and weighting of the text (i.e. weighting values assigned to different pieces of tag information [Yehezkel Col 11, lines 19-20])) to identify the first textual content element or the second textual content element include textual content that corresponds to textual content of the textual search element (i.e. tag data comprises a text description of the first object as depicted in the first image, and the instructions operative on the processor circuit to receive a search text that describes a search object; search the image database for an image that depicts the search object; and provide the first image in response to the tag data that indicates the search object as depicted in the first image [Yehezkel Col 25, lines 15-21] note: text search query identifies images by finding matches in tag data comprising text descriptions of the images.  Thus textual content element is identified that corresponds to textual content of the search query); and 
based on the processing: 
retrieving the image of the first region (i.e. provide the first image in response to the tag data that indicates the search object as depicted in the first image [Yehezkel Col 25, lines 17-21]); and 
presenting the image of the first region of the user interface to the user via the display device as a search result of search results to the search query (i.e. provide the first image in response to the tag data that indicates the search object as depicted in the first image [Yehezkel Col 25, lines 17-21]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Renaudie and Karmarkar to include the feature of having the ability to retrieve the first image as disclosed by Yehezkel.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “effectiveness in supporting searches for images depicting objects of interest is increasingly improved [Yehezkel Col 3, lines 5-7].”

Claim 7: Renaudie teaches “wherein the instructions that, when executed by the processing device, cause the system to perform operations comprising: processing the image using optical character recognition (OCR) to identify one or more alphanumeric characters depicted within the image (i.e. an optical character recognition (OCR) module 102 may be used to extract textual elements from image data [Renaudie 0047).”

Claim 8: Renaudie teaches “wherein the instructions that, when executed by the processing device, cause the system to perform operations comprising: associating a content location of the first textual content element within the image (i.e. the captured image is received, optionally along with additional information such as a user identifier and a user's current location (e.g., geolocation data captured from a GPS sensor) [Renaudie 0055]).”

Claim 14: Renaudie, Karmarkar, and Yehezkel teach a method (i.e. method [Renaudie 0004]) performing the steps corresponding to the operations performed by the system of claim 1, therefore it is rejected under the same rationale.  

Claim 19: Renaudie, Karmarkar, and Yehezkel teach a non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device (i.e. instructions that are resident at various times in various memory and storage devices in a computer, and that, when read and executed by one or more processors [Renaudie 0034]), cause the processing device to perform operations corresponding to the operations performed by the system of claim 1, therefore it is rejected under the same rationale.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renaudie, in view of Karmarkar, in view of Yehezkel, in further view of Glasgow et al., Patent Application Publication number US 20160283519 A1 (hereinafter “Glasgow”).
Claim 9:  Renaudie, Karmarkar and Yehezkel teach all the limitations of claim 1, above.  Renaudie, Karmarkar and Yehezkel are silent regarding “wherein the instructions that, when executed by the processing device, cause the system to perform operations comprising: 

Glasgow teaches “wherein the instructions that, when executed by the processing device, cause the system to perform operations comprising: 
associating, with the image in the content index, an application within which the first textual content element is presented (i.e. In addition to generating context information by analyzing image frames, the activity analysis module 808 may additionally capture context information from applications that is used to generate output frames which are captured by the activity capture module 806 [Glasgow 0038]… For example, an application operating on the device 800 may provide an application name, an application process, filenames, network identifiers or uniform resource locators, or any other such information associated with or identifying information that is output to the display 802 as part of the operation of the application [Glasgow 0039]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Renaudie, Karmarkar and Yehezkel to include the feature of having the ability to associate an application with an image as disclosed by Glasgow.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “such searching provides a benefit of leveraging a user's exact experience when the search for information was previously encountered in order to recover or find the information [Glasgow 0017].”

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renaudie, in view of Karmarkar, in view of Yehezkel, in further view of Jang et al., Patent Application Publication number US 20140062962 A1 (hereinafter “Jang”).
Claim 12:  Renaudie, Karmarkar, and Yehezkel teach all the limitations of claim 1, above.  Renaudie, Karmarkar, and Yehezkel are silent regarding “wherein receiving a search query comprises generating a search query based on a selection of a region of the user interface.”
Jang teaches “wherein receiving a search query comprises generating a search query based on a selection of a region of the user interface (Jang Fig 3, element 323, Web Search).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Renaudie, Karmarkar, and Yehezkel to include the feature of having the ability to search a selection of a portion of the interface as disclosed by Jang.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to improve accuracy of pen touch-based text recognition area configuration [Jang 0058].”

Claim 20:  Renaudie, Karmarkar, and Yehezkel teach all the limitations of claim 19, above.  Renaudie, Karmarkar, and Yehezkel are silent regarding “wherein the search query comprises a search query generated based on a selection of one or more regions of the user interface.”
Jang teaches “wherein the search query comprises a search query generated based on a selection of one or more regions of the user interface (Jang Fig 3, element 323, Web Search).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Renaudie, Karmarkar, and Yehezkel to 
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to improve accuracy of pen touch-based text recognition area configuration [Jang 0058].”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171